              Case 2:20-cv-01105-JLR Document 67 Filed 08/18/20 Page 1 of 2


 1   ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     DAVID MORRELL
 3   Deputy Assistant Attorney General
     MICHELLE BENNETT
 4   Assistant Director, Federal Programs Branch
     WILLIAM LANE
 5
     Counsel to the Assistant Attorney General
 6   JORDAN L. VON BOKERN
     LIAM C. HOLLAND
 7   Trial Attorneys, Federal Programs Branch

 8

 9   Attorneys for Defendants
10                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
11

12
      STATE OF WASHINGTON.                         ) Case No. 2:20-CV-01105-JLR
13                                                 )
                           Plaintiff,              ) NOTICE OF DECISION IN WALKER
14                                                 ) v. AZAR, No. 20-cv-02834 (E.D.N.Y.)
                           v.                      )
15
                                                   )
16    UNITED STATES DEPARTMENT OF                  )
      HEALTH AND HUMAN SERVICES;                   )
17    ALEX M. AZAR, in his official capacity as    )
      the Secretary of the United States           )
18    Department of Health and Human Services,     )
19                                                 )
                           Defendants.             )
20                                                 )

21

22

23

24

25

26

27

28


     CASE NO. 2:20-CV-01105-JLR
     NOTICE OF DECISION IN WALKER V. AZAR, NO. 20-CV-02834 (E.D.N.Y.)
               Case 2:20-cv-01105-JLR Document 67 Filed 08/18/20 Page 2 of 2


 1          Defendants hereby submit notice of a Memorandum and Order issued by the United

 2   States District Court for the Eastern District of New York on August 17, 2020, in Walker v. Azar,

 3   No. 20-cv-02834, granting the plaintiffs’ motion for a stay and preliminary injunction of a

 4   portion of the Department of Health and Human Services’s 2020 Rule, see Nondiscrimination in

 5   Health and Health Education Programs or Activities, Delegation of Authority, 85 Fed. Reg.

 6   37,160 (June 19, 2020). The Memorandum and Order is attached for the Court’s convenience.

 7   Dated: August 18, 2020.

 8                                                ETHAN P. DAVIS
                                                  Acting Assistant Attorney General
 9
                                                  MICHELLE R. BENNETT
10                                                Assistant Director, Federal Programs Branch
11
                                                  WILLIAM K. LANE III
12                                                Counsel to the Assistant Attorney General
                                                  /s/ Liam C. Holland________________
13                                                LIAM C. HOLLAND
                                                  JORDAN L. VON BOKERN
14                                                Trial Attorneys
                                                  Civil Division, Federal Programs Branch
15                                                1100 L Street, NW
                                                  Washington, D.C. 20530
16                                                Liam.C.Holland@usdoj.gov
                                                  Telephone: (202) 514-4964
17                                                Facsimile: (202) 616-8470
18                                                Attorneys for Defendants
19
20

21

22

23

24

25

26

27

28


     CASE NO. 2:20-CV-01105-JLR                                                                          1
     NOTICE OF ORDER IN DECISION IN WALKER V. AZAR, NO. 20-CV-02834 (E.D.N.Y.)
